Exhibit 10.1

AMENDMENT TO FORWARD SHARE PURCHASE AGREEMENT

This Amendment to Forward Share Purchase Agreement (this “Amendment”) is entered
into as of October 2, 2019, by and between GigCapital, Inc., a Delaware
corporation (the “Company”), and Kepos Alpha Fund L.P., a Cayman Islands limited
partnership (“KAF”). All capitalized terms used herein and not defined shall
have the meanings ascribed to them in the Purchase Agreement (as defined below).

Recitals

WHEREAS, the Company and KAF desire to amend the Forward Stock Purchase
Agreement (the “Purchase Agreement”), dated October 1, 2019, as provided below.

NOW, THEREFORE, in consideration of the premises, representations, warranties
and the mutual covenants contained in this Amendment, and for other good and
valuable consideration, the receipt, sufficiency and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

Agreement

1.    Amendment to Purchase Agreement. Section 5.b. of the Purchase Agreement is
hereby amended and restated in its entirety as follows:

“Option to Purchase Additional Rights. The Company hereby acknowledges that
nothing in this Purchase Agreement shall prohibit KAF from purchasing up to an
additional 3,750,000 Rights (the “Additional Rights”) after October 1, 2019 and
prior to the closing of the Business Combination. Any such Additional Rights
shall convert into additional Shares (the “Additional Shares”) upon the Business
Combination. KAF’s Additional Shares shall be purchased by the Company in
accordance with Section 1.”

2.    Effect of Amendment. Except as specifically set forth in this Amendment,
all the terms, conditions and covenants set forth in the Purchase Agreement
shall remain unmodified and in full force and effect and are ratified in all
respects.

3.    General Provisions.

a.    After the effective date of this Amendment, any reference to the Purchase
Agreement shall mean the Purchase Agreement as supplemented by this Amendment.
Notwithstanding anything to the contrary in the Purchase Agreement, in the event
of a conflict between the terms and conditions of this Amendment and those
contained within the Purchase Agreement, the terms and conditions of this
Amendment shall prevail.

b.    By signing below, each of the signatories hereto represent that they have
the authority to execute this Amendment and to bind the party on whose behalf
this Amendment is executed.

c.    This Amendment may be executed in two or more counterparts, each of which
will be deemed an original but all of which together will constitute one and the
same instrument.

[Signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Amendment to be effective
as of the date first set forth above.

 

KAF:

 

Kepos Alpha Fund L.P. By: Kepos Capital LP, its Investment Manager By:  

/s/ Simon Raykher

Name:   Simon Raykher Title:   Authorized Person

Address for Notices: c/o Kepos Capital LP, 11 Times Square, 35th Floor, New York
NY 10036

 

COMPANY:

 

GigCapital, Inc. By:  

/s/ Avi S. Katz

Name:   Dr. Avi Katz Title:  

Executive Chairman of the Board,

President & CEO

 

[Signature Page to Amendment to Forward Purchase Agreement]